46 F.3d 1135
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.Harold HENDERSON, Appellant,v.Gwyn ATNIP, Dr., PHP Health Care, Appellee.
No. 94-2862.
United States Court of Appeals,Eighth Circuit.
Submitted:  Dec. 27, 1994.Filed:  Jan. 17, 1995.

Before MAGILL, LOKEN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
PER CURIAM.


1
Harold Henderson appeals the district court's1 dismissal of his 42 U.S.C. Sec. 1983 action alleging defendant violated his Eighth Amendment rights.  We have carefully reviewed the record and the parties' briefs and conclude that no error of law appears.  Accordingly, we affirm the judgment of the district court for the reasons set forth in its opinion.  See 8th Cir.  R. 47B.



1
 The Honorable Henry Woods, United States District Judge for the Eastern District of Arkansas, adopting the report and recommendation of the Honorable Jerry W. Cavaneau, United States Magistrate Judge for the Eastern District of Arkansas